DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because at least Figs. 1-2 and 5-6, as originally filed, are not line drawings but photographs that are of insufficient quality to be readable and reproducible for publication.  Moreover, Photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. The Office will accept photographs in utility and design patent applications, however, if photographs are the only practicable medium for illustrating the claimed invention.  See: 37 CFR 1.84(b)(1).  In the instant case, line drawings can be used to illustrate the claimed invention, as evidenced by the cited prior art.
The drawings are further objected to because of the following informalities:
The black shading in Fig. 3 obscures the lead lines making it difficult to tell where said lead lines are exactly pointing;
Fig. 3 Is described in the brief description of the drawings at [0014] as showing a “method of bonding”; however, Fig. 3 appears to show a cross-sectional view of a layered fabric construction; and
Fig. 6 includes multiple figures in a single figure.  The separate figures should instead be labeled, for example, Figs. 6A, 6B, and 6C.  Any changes to the ordering and naming of the figures should be reflected in the brief description of the drawings in the specification as well.  
The drawings are further objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 510, 515, 520, 525, 530, 610, 615, and 620.
The drawings are further objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “said first fabric layer collar is made from the second fabric layer; said second fabric layer collar is made form the second fabric layer” recited in claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Examiner notes that based on Applicant’s specification at [0039], only a collar of the first fabric layer that is folded so as to form the second fabric layer collar is disclosed in Figs. 1-2.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification – Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the following informalities:
The period in the abstract heading should be removed;
The abstract is less than 50 words in length;
“The invention relates” is implied phraseology.  It is suggested that the abstract instead begin “A reversible clothing item is formed from […]”;
At line 2, “disable” should read “disabled”.
Correction is required.  See MPEP § 608.01(b).
Specification – Disclosure
The disclosure is objected to because of the following informalities:
At [0004], “another r individual” should read “another individual”;
At [0007], the additional period concluding the period should be removed;
At [0038], “have shirt vent” should read “have shirt vents”; and
At [0032] and [0040], “reversable” should read “reversible”.
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities: 
At line 7, “said first fabric layer collar” should read “a first fabric layer collar”;
At lines 7-8, “said second fabric layer collar” should read “a second fabric layer collar”;
At lines 9-10, “said first fabric layer is bonded using a bonding method to said second fabric layer” should instead read “said first fabric layer is bonded to said second fabric layer”, as the additional method language appears redundant in the product claim;
At lines 13-14 “using said bonding method” should be removed; and
At line 14, “reversable” should read “reversible”. 
Claim 2 is objected because in view of the suggested correction to claim 1 above, it is suggested that claim 2 read “wherein the bonding of the first fabric layer to the second fabric layer is a bonding method selected from the group consisting of sewing and gluing with adhesive.”
Claim 3 is objected to because at line 2, the word “materials” seems to be a typographical error.  It is suggested that the word is removed.
Claim 4 is objected to because at line 1, “wherein the flat seam forming method is selected […]” should instead read “wherein the flat seams are formed via a method selected […]” in order to better agree with the suggested language discussed in the 112(b) rejection of claim 1 below.
Claim 5 is objected to because of the following informalities:
 At line 7, “said first fabric layer collar” should read “a first fabric layer collar”;
At lines 7-8, “said second fabric layer collar” should read “a second fabric layer collar”; and
At line 15, “reversable” should read “reversible”.  
Claim 8 is objected to because at line 1, “wherein the flat seam forming method is selected […]” should instead read “wherein the flat seams are formed via a method selected […]” in order to better agree with the suggested language discussed in the 112(b) rejection of claim 5 below.
Claim 9 is objected to because of the following informalities: 
At line 9, “said first fabric layer collar” should read “a first fabric layer collar”;
At lines 10, “said second fabric layer collar” should read “a second fabric layer collar”;
At lines 11-12, “said first fabric layer is bonded using a bonding method to said second fabric layer” should instead read “said first fabric layer is bonded to said second fabric layer”, as the additional method language appears redundant in the product claim;
At line 15, “a second fabric layer” should read “said second fabric layer”; and
At line 16, “reversable” should read “reversible”. 
Claim 10 is objected because in view of the suggested correction to claim 9 above, it is suggested that claim 10 read “wherein the bonding of the first fabric layer to the second fabric layer is a bonding method selected from the group consisting of sewing and gluing with adhesive.”
Claim 11 is objected to because at line 2, the word “materials” seems to be a typographical error.  It is suggested that the word is removed.
Claim 12 is objected to because at line 1, “wherein the flat seam forming method is selected […]” should instead read “wherein the flat seams are formed via a method selected […]” in order to better agree with the suggested language discussed in the 112(b) rejection of claim 9 below.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “said first fabric layer is sewed together from a plurality of pieces of fabric such that the seams are flat using a flat seam forming method” at lines 3-4.  The claim further recites “said second fabric layer is sewed together from a plurality of pieces of fabric such that the seams are flat using a flat seam forming method” at lines 5-6.  It is unclear if these fabric layers are formed form the same plurality of fabric pieces or different fabric pieces.  Furthermore, “the seams” at line 4 lacks sufficient antecedent basis in the claim.  Additionally, the inclusion of “using a flat seam forming method” in the product claim appears redundant.  Therefore, for at least these reasons, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  It is suggested that the limitations instead read “said first fabric layer comprises a plurality of pieces of fabric that are joined via flat seams” and “said second fabric layer comprises a plurality of pieces of fabric that are joined via flat seams”, respectively.  For the purposes of examination, the limitations will be interpreted as best can be understood according to the suggested language above when applying prior art.
Claim 1 further recites the limitation “said first fabric layer collar is made from the first fabric layer and it forms said second fabric layer collar” at lines 7-8.  It is unclear to which structure “it” refers, as several structure were previously introduced in the claim.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  If meant to refer to the first fabric layer collar, it is suggested that the limitation instead read “said first fabric layer collar is made from the first fabric layer and the first fabric layer forms said second fabric layer collar”.  For the purposes of examination, the limitation will be interpreted as best can be understood according to the suggested language above when applying prior art.
Claim 1 further recites the limitation “said clothing item having a sticker identifying the piece of clothing which corresponds to a pictogram that provides information for training and education of people with disabilities” at lines 15-17.  It is unclear which structure (i.e., the clothing item, the sticker, the piece of clothing) is meant to correspond to a pictogram.  Furthermore, it is unclear how exactly the structure is meant to correspond to a pictogram.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  It is suggested that the limitation instead read “said clothing item having a sticker identifying said clothing item, the sticker configured to correspond to a pictogram that provides information for training and education of people with disabilities”.  For the purposes of examination, the limitation will be interpreted as best can be understood according to the suggested language above when applying prior art.
Claim 3 recites the limitation “wherein the adhesive is selected […]” at line 1.  It is unclear how the adhesive can always be present when in claim 2, from which claim 3 depends, presents “gluing with adhesive” as an alternative bonding method to “sewing”.  For example, an adhesive would not need to be present when only the bonding method of sewing is selected.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  It is suggested that the limitation of claim 3 instead read “wherein the bonding method is gluing with the adhesive, and wherein the adhesive is selected […]”.  For the purposes of examination, the limitation will be interpreted as best can be understood according to the suggested language above when applying prior art.
Claim 5 recites “said first fabric layer is sewed together from a plurality of pieces of fabric such that the seams are flat using a flat seam forming method” at lines 3-4.  The claim further recites “said second fabric layer is sewed together from a plurality of pieces of fabric such that the seams are flat using a flat seam forming method” at lines 5-6.  It is unclear if these fabric layers are formed form the same plurality of fabric pieces or different fabric pieces.  Furthermore, “the seams” at line 4 lacks sufficient antecedent basis in the claim.  Additionally, the inclusion of “using a flat seam forming method” in the product claim appears redundant.  Therefore, for at least these reasons, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  It is suggested that the limitations instead read “said first fabric layer comprises a plurality of pieces of fabric that are joined via flat seams” and “said second fabric layer comprises a plurality of pieces of fabric that are joined via flat seams”, respectively.  For the purposes of examination, the limitations will be interpreted as best can be understood according to the suggested language above when applying prior art.
Claim 5 further recites the limitation “said first fabric layer collar is made from the first fabric layer and it forms said second fabric layer collar” at lines 7-8.  It is unclear to which structure “it” refers, as several structure were previously introduced in the claim.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  If meant to refer to the first fabric layer collar, it is suggested that the limitation instead read “said first fabric layer collar is made from the first fabric layer and the first fabric layer forms said second fabric layer collar”.  For the purposes of examination, the limitation will be interpreted as best can be understood according to the suggested language above when applying prior art.
Claim 5 further recites the limitation “said clothing item having a sticker identifying the piece of clothing which corresponds to a pictogram that provides information for training and education of people with disabilities” at lines 16-18.  It is unclear which structure (i.e., the clothing item, the sticker, the piece of clothing) is meant to correspond to a pictogram.  Furthermore, it is unclear how exactly the structure is meant to correspond to a pictogram.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  It is suggested that the limitation instead read “said clothing item having a sticker identifying said clothing item, the sticker configured to correspond to a pictogram that provides information for training and education of people with disabilities”.  For the purposes of examination, the limitation will be interpreted as best can be understood according to the suggested language above when applying prior art.
Claim 9 recites “said first fabric layer plurality of pieces of fabric is sewed together such that the seams are flat using a flat seam forming method” at lines 5-6.  The claim further recites “said second fabric layer plurality of pieces is sewed together such that the seams are flat using a flat seam forming method” at lines 7-8.  The terms “said first fabric layer plurality of pieces of fabric” and “said second fabric layer plurality of pieces of fabric” lack sufficient antecedent basis in the claim.  Furthermore, “the seams” at lines 6 and 8 each lack sufficient antecedent basis in the claim.  Additionally, the inclusion of “using a flat seam forming method” in the product claim appears redundant.  Therefore, for at least these reasons, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  It is suggested that the limitations instead read “said plurality of pieces of fabric of the first fabric layer are joined via flat seams” and “said plurality of pieces of fabric of the second fabric layer are joined via flat seams”, respectively.  For the purposes of examination, the limitations will be interpreted as best can be understood according to the suggested language above when applying prior art.
Claim 9 further recites the limitation “said clothing item having a sticker identifying the piece of clothing which corresponds to a pictogram that provides information for training and education of people with disabilities” at lines 17-19.  It is unclear which structure (i.e., the clothing item, the sticker, the piece of clothing) is meant to correspond to a pictogram.  Furthermore, it is unclear how exactly the structure is meant to correspond to a pictogram.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  It is suggested that the limitation instead read “said clothing item having a sticker identifying said clothing item, the sticker configured to correspond to a pictogram that provides information for training and education of people with disabilities”.  For the purposes of examination, the limitation will be interpreted as best can be understood according to the suggested language above when applying prior art.
Claim 11 recites the limitation “wherein the adhesive is selected […]” at line 1.  It is unclear how the adhesive can always be present when in claim 10, from which claim 11 depends, presents “gluing with adhesive” as an alternative bonding method to “sewing”.  For example, an adhesive would not need to be present when only the bonding method of sewing is selected.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  It is suggested that the limitation of claim 11 instead read “wherein the bonding method is gluing with the adhesive, and wherein the adhesive is selected […]”.  For the purposes of examination, the limitation will be interpreted as best can be understood according to the suggested language above when applying prior art.
Claims 2, 4, 6-8, 10, and 12 are similarly rejected for being dependent on a rejected claim.
An effort has been made to identify all indefinite language with the pending claims.  However, Examiner notes the above listing of claim objections and 35 U.S.C. § 112 rejections may not be conclusive and Applicant is required to review every claim for compliance to 35 U.S.C. § 112(b) so as to facilitate a clear understanding of the claimed invention and proper application of the prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 9-10, and 12 as best can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0218693 to Sinohui (hereinafter, “Sinohui”), in view of US 2014/0182043 to Moore (hereinafter, “Moore”), and further in view of USPN 5,943,697 to Poskanzer (hereinafter, “Poskanzer”).
Regarding claim 1, Sinohui teaches a clothing item (Figs. 1-4; shirt (10); abstract) wherein said clothing item comprises: a first fabric layer (Figs. 1-2; first and second surfaces (22A, 22B) of first panel (20A) which is fabric; [0025]-[0026]) and a second fabric layer (Figs. 3-4; first and second surfaces (24A, 24B) of second panel (20B) which is fabric; [0025]-[0026]); said first fabric layer is sewed together from a plurality of pieces of fabric such that the seams are flat using a flat seam forming method; said second fabric layer is sewed together from a plurality of pieces of fabric such that the seams are flat using a flat seam forming method (Figs. 1-6; first and second panels (20A, 20B) are each formed form a plurality of pieces of fabric, i.e., front, back, and sleeve pieces; pieces are sewn together with flat felt seams; [0027]); said first fabric layer collar is made from the first fabric layer and it forms said second fabric layer collar (Figs. 1-4; first panel side (20A) includes collar (50) which extends to second panel side (20B)); said first fabric layer is bonded using a bonding method to said second fabric layer (first and second panels (20A, 20B) are bonded at sewn seams; [0028]); said first fabric layer and a second fabric layer when bonded together using said bonding method form said clothing item which is reversable (Figs. 1-4; shirt (10) is reversible; [0024]). 
That said, Sinohui does not teach a logo is printed on said first fabric layer; a logo is printed on said second fabric layer.
However, Moore, in a related garment art, is directed to a reversible shirt that can be worn in various configurations (See Moore, Figs. 1-4; abstract).  More specifically, Moore teaches a logo is printed on said first fabric layer; a logo is printed on said second fabric layer (See Moore, Figs. 1 & 4; logo (211) printed on first side, and logo (321) printed on second side).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the shirt of Sinohui to include the logos disclosed by Moore.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to modify the shirt of Sinohui to include the logos disclosed by Moore in order to display a logo or indicia in either reversible configuration (See Moore, [0028]).
That said, the modified shirt of Sinohui (i.e., Sinohui in view of Moore as described above) does not teach said clothing item having a sticker identifying the piece of clothing which corresponds to a pictogram that provides information for training and education of people with disabilities.
However, Poskanzer, in a related garment art, is directed to an adaptable garment that permits placing educational or entertainment articles, such as stickers, thereon (See Poskanzer, Fig. 1; abstract).  More specifically, Poskanzer teaches clothing item having a sticker identifying the piece of clothing which corresponds to a pictogram that provides information for training and education of people with disabilities (See Poskanzer, Figs. 1 & 2A; clothing item includes stickers (200) having markings (240); markings can include letters, symbols, and figures and are capable of being used for educational purposes including for the education of people with disabilities; Col. 3, line 66 – Col. 4, line 13).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to further modify the modified shirt of Sinohui to further include the educational stickers disclosed by Poskanzer.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to further modify the modified shirt of Sinohui to further include the educational stickers disclosed by Poskanzer for a variety of reasons including (but not limited to) aesthetic reasons and to provide fun and educational features on the garment that permit a wearer to learn while wearing the garment (See Poskanzer, Col. 3, line 66 – Col. 4, line 13).
Regarding claim 2, the modified shirt of Sinohui (i.e., Sinohui in view of Moore and Poskanzer, as discussed with respect to claim 1 above) further teaches wherein the bonding method is selected from the group consisting of sewing and gluing with adhesive (See Sinohui, Figs. 1-6; first and second panels (20A, 20B) are bonded at sewn seams; [0028]).
Regarding claim 4, the modified shirt of Sinohui (i.e., Sinohui in view of Moore and Poskanzer, as discussed with respect to claim 1 above) further teaches wherein the flat seam forming method is selected from the group consisting of ultrasonic bonding, adhesive gluing, flat felled seam and a double lapped seam (See Sinohui, Figs. 1-6; seams are flat felt seams, i.e., flat felled seams; [0027]-[0028]; as evidenced by the attached Seam Web Search reference, the terms  “flat felt seam” and “flat felled seam” are commonly used to refer to the same seam).
Regarding claim 9, Sinohui teaches a clothing item (Figs. 1-4; shirt (10); abstract) wherein said clothing item comprises: a first fabric layer (Figs. 1-2; first and second surfaces (22A, 22B) of first panel (20A) which is fabric; [0025]-[0026]) and a second fabric layer (Figs. 3-4; first and second surfaces (24A, 24B) of second panel (20B) which is fabric; [0025]-[0026]); said first fabric layer made of a plurality of pieces of fabric; said second fabric layer made of a plurality of pieces of fabric; said first fabric layer plurality of pieces of fabric is sewed together such that the seams are flat using a flat seam forming method; said second fabric layer plurality of pieces of fabric is sewed together such that the seams are flat using a flat seam forming method (Figs. 1-6; first and second panels (20A, 20B) are each formed form a plurality of pieces of fabric, i.e., front, back, and sleeve pieces; pieces are sewn together with flat felt seams; [0027]); said first fabric layer collar is made from the first fabric layer (Figs. 1-4; first panel side (20A) includes collar (50)); said first fabric layer is bonded using a bonding method to said second fabric layer (first and second panels (20A, 20B) are bonded at sewn seams; [0028]); wherein said first fabric layer and a second fabric layer when bonded together form a reversable clothing item (Figs. 1-4; shirt (10) is reversible; [0024]).
That said, although Sinohui teaches a collar, Sinohui does not teach said second fabric layer collar is made from the second fabric layer.
However, Moore, in a related garment art, is directed to a reversible shirt that can be worn in various configurations (See Moore, Figs. 1-4; abstract).  More specifically, Moore teaches said second fabric layer collar is made from the second fabric layer (See Moore, Figs. 1-4; each side of garment (100) has a collar made from the fabric of the corresponding side).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the shirt of Sinohui to have the discrete first and second collar sides disclosed by Moore.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to modify the shirt of Sinohui to have the discrete first and second collar sides disclosed by Moore for a variety of reasons including (but not limited to) aesthetic reasons of having a collar on each side of the reversible garment match the outward appearance of the body of the garment such as by having the same pattern or texture (See Moore, Figs. 1-4).
That said, the modified shirt of Sinohui (i.e., Sinohui in view of Moore, as described above) does not teach a logo is printed on said first fabric layer; a logo is printed on said second fabric layer.
However, Moore, as previously discussed, further teaches a logo is printed on said first fabric layer; a logo is printed on said second fabric layer (See Moore, Figs. 1 & 4; logo (211) printed on first side, and logo (321) printed on second side).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the shirt of Sinohui to include the logos disclosed by Moore.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to modify the shirt of Sinohui to include the logos disclosed by Moore in order to display a logo or indicia in either reversible configuration (See Moore, [0028]).
That said, the modified shirt of Sinohui (i.e., Sinohui in view of Moore, as described above) does not teach said clothing item having a sticker identifying the piece of clothing which corresponds to a pictogram that provides information for training and education of people with disabilities.
However, Poskanzer, in a related garment art, is directed to an adaptable garment that permits placing educational or entertainment articles, such as stickers, thereon (See Poskanzer, Fig. 1; abstract).  More specifically, Poskanzer teaches clothing item having a sticker identifying the piece of clothing which corresponds to a pictogram that provides information for training and education of people with disabilities (See Poskanzer, Figs. 1 & 2A; clothing item includes stickers (200) having markings (240); markings can include letters, symbols, and figures and are capable of being used for educational purposes including for the education of people with disabilities; Col. 3, line 66 – Col. 4, line 13).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to further modify the modified shirt of Sinohui to further include the educational stickers disclosed by Poskanzer.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to further modify the modified shirt of Sinohui to further include the educational stickers disclosed by Poskanzer for a variety of reasons including (but not limited to) aesthetic reasons and to provide fun and educational features on the garment that permit a wearer to learn while wearing the garment (See Poskanzer, Col. 3, line 66 – Col. 4, line 13).
Regarding claim 10, the modified shirt of Sinohui (i.e., Sinohui in view of Moore and Poskanzer, as discussed with respect to claim 9 above) further teaches wherein the bonding method is selected from the group consisting of sewing and gluing with adhesive (See Sinohui, Figs. 1-6; first and second panels (20A, 20B) are bonded at sewn seams; [0028]).
Regarding claim 12, the modified shirt of Sinohui (i.e., Sinohui in view of Moore and Poskanzer, as discussed with respect to claim 9 above) further teaches wherein the flat seam forming method is selected from the group consisting of ultrasonic bonding, adhesive gluing, flat felled seam and a double lapped seam (See Sinohui, Figs. 1-6; seams are flat felt seams, i.e., flat felled seams; [0027]-[0028]; as evidenced by the attached Seam Web Search reference, the terms  “flat felt seam” and “flat felled seam” are commonly used to refer to the same seam).
Claims 2, 5-6, 8, and 10, as best can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Sinohui in view of Moore and Poskanzer (as applied to claim 1 above, regarding claim 2; and as applied to claim 9 above, regarding claim 10), and further in view of USPN 9,579,626 to Sesselmann (hereinafter, “Sesselmann”).
Regarding claim 2, in the event that the alternative bonding method of gluing with adhesive is selected (See rejection of claim 3 under 112(b) above for Examiner’s comments and interpretation), the modified shirt of Sinohui (i.e., Sinohui in view of Moore and Poskanzer, as discussed with respect to claim 1 above) does not teach wherein the bonding method is selected from the group consisting of sewing and gluing with adhesive.
However, Sesselmann, in a related layered garment art, is directed to a garment that includes a layered construction of an odor-controlling mesh layer adhesively attached to first (112) and second (114) fabric layers of a garment (See Sesselmann, Fig. 3; Col. 10, lines 13-19 and 57-59).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to further modify the modified shirt of Sinohui to include the adhesively attached, odor-controlling layer disclosed by Sesselmann between the first and second panels of Sinohui.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to further modify the modified shirt of Sinohui to include the adhesively attached, odor-controlling layer disclosed by Sesselmann between the first and second panels of Sinohui in order to reduce unwanted human odors of a wearer (See Sesselmann, Col. 20, lines 34-35).  As a result of this modification, the bonding method of the first and second panels of Sinohui would be via gluing with adhesive and thereby meeting the claim limitation of wherein the bonding method is selected from the group consisting of sewing and gluing with adhesive.
Regarding claim 5, Sinohui teaches a clothing item (Figs. 1-4; shirt (10); abstract) wherein said clothing item comprises: a first fabric layer (Figs. 1-2; first and second surfaces (22A, 22B) of first panel (20A) which is fabric; [0025]-[0026]) and a second fabric layer (Figs. 3-4; first and second surfaces (24A, 24B) of second panel (20B) which is fabric; [0025]-[0026]); said first fabric layer is sewed together from a plurality of pieces of fabric such that the seams are flat using a flat seam forming method; said second fabric layer is sewed together from a plurality of pieces of fabric such that the seams are flat using a flat seam forming method (Figs. 1-6; first and second panels (20A, 20B) are each formed form a plurality of pieces of fabric, i.e., front, back, and sleeve pieces; pieces are sewn together with flat felt seams; [0027]); said first fabric layer collar is made from the first fabric layer and it forms said second fabric layer collar (Figs. 1-4; first panel side (20A) includes collar (50) which extends to second panel side (20B)); said first fabric layer and a second fabric layer when bonded together form a reversable clothing item (Figs. 1-4; shirt (10) is reversible; [0024]).
That said, Sinohui does not teach a bonding layer and said first fabric layer is bonded to said second fabric layer using said bonding layer thereby forming a sandwich comprised of said first fabric layer, said second fabric layer and said bonding layer. 
However, Sesselmann, in a related layered garment art, is directed to a garment that includes a layered construction of an odor-controlling mesh layer adhesively attached to first (112) and second (114) fabric layers of a garment (See Sesselmann, Fig. 3; Col. 10, lines 13-19 and 57-59).  More specifically, Sesselmann teaches a bonding layer (See Sesselmann Fig. 3; layer (116)) and said first fabric layer is bonded to said second fabric layer using said bonding layer thereby forming a sandwich comprised of said first fabric layer, said second fabric layer and said bonding layer (See Sesselmann Fig. 3; odor-controlling mesh layer (116) is adhesively attached to first (112) and second (114) fabric layers of fabric construction.
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the shirt of Sinohui to include the adhesively attached, odor-controlling layer disclosed by Sesselmann between the first and second panels of Sinohui.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to modify the shirt of Sinohui to include the adhesively attached, odor-controlling layer disclosed by Sesselmann between the first and second panels of Sinohui in order to reduce unwanted human odors of a wearer (See Sesselmann, Col. 20, lines 34-35).  
That said, the modified shirt of Sinohui (i.e., Sinohui in view of Sesselmann as described above) does not teach a logo is printed on said first fabric layer; a logo is printed on said second fabric layer.
However, Moore, in a related garment art, is directed to a reversible shirt that can be worn in various configurations (See Moore, Figs. 1-4; abstract).  More specifically, Moore teaches a logo is printed on said first fabric layer; a logo is printed on said second fabric layer (See Moore, Figs. 1 & 4; logo (211) printed on first side, and logo (321) printed on second side).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to further modify the modified shirt of Sinohui to include the logos disclosed by Moore.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to further modify the modified shirt of Sinohui to include the logos disclosed by Moore in order to display a logo or indicia in either reversible configuration (See Moore, [0028]).
 That said, the modified shirt of Sinohui (i.e., Sinohui in view of Sesselmann and Moore as described above) does not teach said clothing item having a sticker identifying the piece of clothing which corresponds to a pictogram that provides information for training and education of people with disabilities.
However, Poskanzer, in a related garment art, is directed to an adaptable garment that permits placing educational or entertainment articles, such as stickers, thereon (See Poskanzer, Fig. 1; abstract).  More specifically, Poskanzer teaches clothing item having a sticker identifying the piece of clothing which corresponds to a pictogram that provides information for training and education of people with disabilities (See Poskanzer, Figs. 1 & 2A; clothing item includes stickers (200) having markings (240); markings can include letters, symbols, and figures and are capable of being used for educational purposes including for the education of people with disabilities; Col. 3, line 66 – Col. 4, line 13).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to further modify the modified shirt of Sinohui to further include the educational stickers disclosed by Poskanzer.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to further modify the modified shirt of Sinohui to further include the educational stickers disclosed by Poskanzer for a variety of reasons including (but not limited to) aesthetic reasons and to provide fun and educational features on the garment that permit a wearer to learn while wearing the garment (See Poskanzer, Col. 3, line 66 – Col. 4, line 13).
Regarding claim 6, the modified shirt of Sinohui (i.e., Sinohui in view of Sesselmann, Moore, and Poskanzer, as discussed with respect to claim 5 above) further teaches wherein the bonding layer comprises of a sheer fabric with bonding adhesive on the first fabric layer side of the sheer fabric and bonding adhesive on the second fabric layer side of the sheer fabric (See Sesselmann, Fig. 3; odor-controlling layer (116) is a mesh and is adhesively bonded on either side with first and second outer layers; Col. 10, lines 13-19 and 57-59).
Regarding claim 8, the modified shirt of Sinohui (i.e., Sinohui in view of Sesselmann, Moore, and Poskanzer, as discussed with respect to claim 5 above) further teaches wherein the flat seam forming method is selected from the group consisting of ultrasonic bonding, adhesive gluing, flat felled seam and a double lapped seam (See Sinohui, Figs. 1-6; seams are flat felt seams, i.e., flat felled seams; [0027]-[0028]; as evidenced by the attached Seam Web Search reference, the terms  “flat felt seam” and “flat felled seam” are commonly used to refer to the same seam).
Regarding claim 10, in the event that the alternative bonding method of gluing with adhesive is selected (See rejection of claim 11 under 112(b) above for Examiner’s comments and interpretation), the modified shirt of Sinohui (i.e., Sinohui in view of Moore and Poskanzer, as discussed with respect to claim 9 above) does not teach wherein the bonding method is selected from the group consisting of sewing and gluing with adhesive.
However, Sesselmann, in a related layered garment art, is directed to a garment that includes a layered construction of an odor-controlling mesh layer adhesively attached to first (112) and second (114) fabric layers of a garment (See Sesselmann, Fig. 3; Col. 10, lines 13-19 and 57-59).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to further modify the modified shirt of Sinohui to include the adhesively attached, odor-controlling layer disclosed by Sesselmann between the first and second panels of Sinohui.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to further modify the modified shirt of Sinohui to include the adhesively attached, odor-controlling layer disclosed by Sesselmann between the first and second panels of Sinohui in order to reduce unwanted human odors of a wearer (See Sesselmann, Col. 20, lines 34-35).  As a result of this modification, the bonding method of the first and second panels of Sinohui would be via gluing with adhesive and thereby meeting the claim limitation of wherein the bonding method is selected from the group consisting of sewing and gluing with adhesive.
Claims 3, 7, and 11, as best can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Sinohui in view of Moore, Poskanzer, and Sesselmann (as applied above to claims 1-2 regarding claim 3; as applied to claims 5-6 regarding claim 7; and as applied to claims 9-10 regarding claim 11), and further in view of US 2016/0213960 to Crotty et al. (hereinafter, “Crotty”).
Regarding claim 3, although the modified shirt of Sinohui (i.e., Sinohui in view of Moore, Poskanzer, and Sesselmann, as discussed with respect to claims 1-2 above) teaches an adhesive, the modified shirt of Sinohui, and Sesselmann in particular, is silent with regards to a type of adhesive and does not explicitly teach wherein the adhesive is selected from the group consisting of materials pressure activated adhesives, heat activated adhesive, cool activated adhesive, spray adhesive, epoxy adhesives, polyurethane adhesives, polyimide adhesives, hot melt adhesives, reactive hot melt adhesives, thermosetting adhesives and contact adhesives.
However, Crotty, in a related layered garment art, is directed to a layered fabric construction for a garment that includes an interior layer (12) sandwiched and adhesively attached between outer layers (18, 20) (See Crotty, Fig. 1; abstract).  More specifically, Crotty teaches wherein the adhesive is selected from the group consisting of materials pressure activated adhesives, heat activated adhesive, cool activated adhesive, spray adhesive, epoxy adhesives, polyurethane adhesives, polyimide adhesives, hot melt adhesives, reactive hot melt adhesives, thermosetting adhesives and contact adhesives (See Crotty, Fig. 1; hot melt adhesive layers (14, 16) adhesively bond outer layers (18, 20) to inner layer (12); [0024]-[0025]).
It would have been obvious to use the hot melt adhesive layers disclosed by Crotty as the adhesive of choice in the modified shirt of Sinohui as hot melt adhesives are a well-known, understood, and commonly used adhesive in layered fabric constructions.
Regarding claim 7, although the modified shirt of Sinohui (i.e., Sinohui in view of Sesselmann, Moore, and Poskanzer, as discussed with respect to claims 5-6 above) teaches an adhesive, the modified shirt of Sinohui, and Sesselmann in particular, is silent with regards to a type of adhesive and does not explicitly teach wherein the bonding adhesive is selected from the group consisting of pressure activated adhesives, heat activated adhesive, cool activated adhesive, spray adhesive, epoxy adhesives, polyurethane adhesives, polyimide adhesives, hot melt adhesives, reactive hot melt adhesives, thermosetting adhesives and contact adhesives.
However, Crotty, in a related layered garment art, is directed to a layered fabric construction for a garment that includes an interior layer (12) sandwiched and adhesively attached between outer layers (18, 20) (See Crotty, Fig. 1; abstract).  More specifically, Crotty teaches wherein the adhesive is selected from the group consisting of materials pressure activated adhesives, heat activated adhesive, cool activated adhesive, spray adhesive, epoxy adhesives, polyurethane adhesives, polyimide adhesives, hot melt adhesives, reactive hot melt adhesives, thermosetting adhesives and contact adhesives (See Crotty, Fig. 1; hot melt adhesive layers (14, 16) adhesively bond outer layers (18, 20) to inner layer (12); [0024]-[0025]).
It would have been obvious to use the hot melt adhesive layers disclosed by Crotty as the adhesive of choice in the modified shirt of Sinohui as hot melt adhesives are a well-known, understood, and commonly used adhesive in layered fabric constructions.
Regarding claim 11, although the modified shirt of Sinohui (i.e., Sinohui in view of Moore, Poskanzer, and Sesselmann, as discussed with respect to claims 9-10 above) teaches an adhesive, the modified shirt of Sinohui, and Sesselmann in particular, is silent with regards to a type of adhesive and does not explicitly teach wherein the adhesive is selected from the group consisting of materials pressure activated adhesives, heat activated adhesive, cool activated adhesive, spray adhesive, epoxy adhesives, polyurethane adhesives, polyimide adhesives, hot melt adhesives, reactive hot melt adhesives, thermosetting adhesives and contact adhesives.
However, Crotty, in a related layered garment art, is directed to a layered fabric construction for a garment that includes an interior layer (12) sandwiched and adhesively attached between outer layers (18, 20) (See Crotty, Fig. 1; abstract).  More specifically, Crotty teaches wherein the adhesive is selected from the group consisting of materials pressure activated adhesives, heat activated adhesive, cool activated adhesive, spray adhesive, epoxy adhesives, polyurethane adhesives, polyimide adhesives, hot melt adhesives, reactive hot melt adhesives, thermosetting adhesives and contact adhesives (See Crotty, Fig. 1; hot melt adhesive layers (14, 16) adhesively bond outer layers (18, 20) to inner layer (12); [0024]-[0025]).
It would have been obvious to use the hot melt adhesive layers disclosed by Crotty as the adhesive of choice in the modified shirt of Sinohui as hot melt adhesives are a well-known, understood, and commonly used adhesive in layered fabric constructions.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  US 2012/0284894 to Brown is directed to a reversible garment. US 2006/0000003 to Grilliot et al.; USPN 5,447,462 to Smith et al.; USPN 5,678,247 to Vickers; and USPN 5,855,991 to McLarty are each directed to layered textile constructions.  US 2019/0340951 to Clarno is directed to a garment with attachable stickers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MARCHEWKA whose telephone number is (571) 272-4038. The examiner can normally be reached M-F: 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON T OSTRUP can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MARCHEWKA/Examiner, Art Unit 3732

/JAMESON D COLLIER/Primary Examiner, Art Unit 3732